DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Iki (JP2004049857A – previously cited) in view of and McKenzie (US 2005/0241093 – previously cited). 

Regarding claim 1, Iki teaches a towel which reacts with moisture to cause an endothermic reaction to remove thermal sensation (see Title, the Examiner notes that the interpretation of “reacts with moisture to cause an endothermic reaction to remove thermal sensation” is might by the towel of Iki, as when the user wraps the towel around themselves the towel will remove thermal sensation from the user while drying any moisture on the user), the towel comprising: 
a towel body composed of a single fabric having an endothermic function (see paragraph [0007] which notes that the towel is made of cotton, further see the interpretation of an endothermic reaction above as the same interpretation is applied to the endothermic function in this limitation); and 
a plurality of through-holes provided in the towel body in order to accelerate the endothermic function, each of the plurality of through-holes being in a rectangular shape (see 2, 5, Fig. 1, see at least paragraphs [0005]-[0006]). 
Iki does not teach the number of the plurality of through-holes in a longitudinal direction of the towel is greater than that in a traversal direction of the towel, wherein each of the plurality of rectangular shaped through-holes has a horizontal side parallel to the longitudinal direction 
However, the Examiner notes that there can only be so many configurations of the placement of the through-holes in the towel. Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Iki with the number of the plurality of through-holes in a longitudinal direction of the towel is greater than that in a traversal direction of the towel, as Iki teaches providing through-holes on both sides of the towel body to prevent the towel from slipping while wrapped around a user during exercise (Iki, paragraph [0008]), thus it would be obvious to try to one of ordinary skill in the art in order to assess the benefits that providing more through-holes in the longitudinal direction versus the traversal direction would have on aiding in the prevention of slippage of the towel on the user as the principle of Iki only relies on through-holes being provided on both sides of the towel to aid in slippage prevention (Iki, paragraph [0008]) and does not rely on a specific number of through-holes in order to do so.  
Iki does not teach wherein an edge of the towel body is formed without a seam member. However, McKenzie teaches a towel that has no seams (see McKenzie, paragraph [0039], Fig. 4A). It would have been obvious to one of ordinary skill in the art to provide Andrews as modified, with the teaching of a towel with no seams, as taught by McKenzie, as McKenzie teaches that the no seam towels are known in the art which therefore makes the application of providing Iki an edge of the towel of Iki without a seam member at least obvious to try in order to assess how providing an edge of the towel body without a seam member eases the manufacturing of the towel which can result in lower economic costs to produce the towel and higher profit margins when selling the towel. Further, the Examiner notes that providing the (Iki, paragraph [0003] at least) which does not rely on an edge of the towel not having a seam. The Examiner further notes that “an edge of the towel body” is broad and can be applied to any arbitrary position of the towel body, and so long as there is any area of the towel which does not have a seam member, Iki would suffice the requirement of the claim. 

Regarding claim 3, Iki as modified teaches the towel of claim 1, wherein the through-holes are aligned in line with each other in the longitudinal 15direction (see Iki, Fig. 1).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Iki (JP2004049857A – previously cited) in view of McKenzie (US 2005/0241093 – previously cited), further in view of Khan (US 2013/0198956 – previously cited). 

Regarding claim 6, Iki teaches a towel which reacts with moisture to cause an endothermic reaction to remove thermal sensation (see Title, the Examiner notes that the interpretation of “reacts with moisture to cause an endothermic reaction to remove thermal sensation” is might by the towel of Iki, as when the user wraps the towel around themselves the towel will remove thermal sensation from the user while drying any moisture on the user), the endothermic towel comprising: 
a towel body composed of a single fabric (see paragraph [0007] which notes that the towel is made of cotton) having an endothermic function (see the interpretation of an endothermic reaction above as the same interpretation is applied to the endothermic function in this limitation); 
	a plurality of through-holes provided in the towel body in order to accelerate the endothermic function, each of the plurality of through-holes being in a rectangular shape (see 2, 5, Fig. 1, see at least paragraphs [0005]-[0006]), 
Iki does not teach:
the plurality of through-holes in a longitudinal direction of the towel is greater than that in a traversal direction of the towel, wherein each of the plurality of rectangular shaped through-holes has a horizontal side parallel to the longitudinal direction and a vertical side parallel to the traversal direction, and the horizontal side is shorter than vertical side;
a light emitting part provided on a surface of the towel body, 
wherein the towel body is more flexible in the longitudinal direction than in the traversal direction, 
wherein an edge of the towel body is formed without a seam member, and 
wherein the light emitting part is provided in a straight structure. 
Iki does not teach the number of the plurality of through-holes in a longitudinal direction of the towel is greater than that in a traversal direction of the towel, wherein each of the plurality of rectangular shaped through-holes has a horizontal side parallel to the longitudinal direction and a vertical side parallel to the traversal direction, and the horizontal side is shorter than vertical side. 
However, the Examiner notes that there can only be so many configurations of the placement of the through-holes in the towel. Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Iki with the number of the plurality of  (Iki, paragraph [0008]), thus it would be obvious to try to one of ordinary skill in the art in order to assess the benefits that providing more through-holes in the longitudinal direction versus the traversal direction would have on aiding in the prevention of slippage of the towel on the user, as the principle of Iki only relies on through-holes being provided on both sides of the towel to aid in slippage prevention (Iki, paragraph [0008]) and does not rely on a specific number of through-holes in order to do so. 
Khan teaches a blanket that is made of fabric, and can glow in the dark via illuminated elements at night (see Khan, Abstract, paragraph [0015]). It would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide the towel of Andrews as modified with the light emitting part as taught by Khan, to provide a towel which is able to light up in dark areas in order for users to stay visible while wearing the towel. Iki does not explicitly teach the light emitting part is provided in a straight structure. However, Iki does teach illuminating features that can be disposed at various locations and in various patterns and shapes (see Khan, paragraph [0023]). Therefore, it would have been obvious to one of ordinary skill in the art, to vary the structure of the light emitting part, as taught by Iki13, in order to provide a variety of options for users to select from. 
However, McKenzie teaches a towel that has no seams (see McKenzie, paragraph [0039], Fig. 4A). It would have been obvious to one of ordinary skill in the art to provide Andrews as modified, with the teaching of a towel with no seams, as taught by McKenzie, as McKenzie teaches that the no seam towels are known in the art which therefore makes the (Iki, paragraph [0003] at least) which does not rely on an edge of the towel not having a seam. The Examiner further notes that “an edge of the towel body” is broad and can be applied to any arbitrary position of the towel body, and so long as there is any area of the towel which does not have a seam member, Iki as modified would suffice the requirement of the claim. 

Regarding claim 7, Iki teaches an endothermic towel which reacts with moisture to cause an endothermic reaction to remove thermal sensation (see Title, the Examiner notes that the interpretation of “reacts with moisture to cause an endothermic reaction to remove thermal sensation” is might by the towel of Iki, as when the user wraps the towel around themselves the towel will remove thermal sensation from the user while drying any moisture on the user), the endothermic towel comprising: 
a towel body composed of a single fabric having an endothermic function (see paragraph [0007] which notes that the towel is made of cotton, see the interpretation of an endothermic reaction above as the same interpretation is applied to the endothermic function in this limitation); and a plurality of through-holes provided in the towel body in order (see 2, 5, Fig. 1, see at least paragraphs [0005]-[0006]), 
Iki does not teach:
the plurality of through-holes in a longitudinal direction of the towel is greater than that in a traversal direction of the towel, wherein each of the plurality of rectangular shaped through-holes has a horizontal side parallel to the longitudinal direction and a vertical side parallel to the traversal direction, and the horizontal side is shorter than vertical side;
a light emitting part provided on a surface of the towel body, 
wherein an edge of the towel body is formed without a seam member, and wherein the light emitting part is provided in a moire structure.
Iki does not teach the number of the plurality of through-holes in a longitudinal direction of the towel is greater than that in a traversal direction of the towel, wherein each of the plurality of rectangular shaped through-holes has a horizontal side parallel to the longitudinal direction and a vertical side parallel to the traversal direction, and the horizontal side is shorter than vertical side. 
However, the Examiner notes that there can only be so many configurations of the placement of the through-holes in the towel. Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Iki with the number of the plurality of through-holes in a longitudinal direction of the towel is greater than that in a traversal direction of the towel, as Iki teaches providing through-holes on both sides of the towel body to prevent the towel from slipping while wrapped around a user during exercise (Iki, paragraph [0008]), thus it would be obvious to try to one of ordinary skill in the art in order to assess the benefits that providing more through-holes in the longitudinal direction versus the traversal direction (Iki, paragraph [0008]) and does not rely on a specific number of through-holes in order to do so. 
Khan teaches a blanket that is made of fabric, and can glow in the dark via illuminated elements at night (see Khan, Abstract, paragraph [0015]). It would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide the towel of Andrews as modified with the light emitting part as taught by Khan, to provide a towel which is able to light up in dark areas in order for users to stay visible while wearing the towel. Iki does not explicitly teach the light emitting part is provided in a moire structure. However, Iki does teach illuminating features that can be disposed at various locations and in various patterns and shapes (see Khan, paragraph [0023]). Therefore, it would have been obvious to one of ordinary skill in the art, to vary the structure of the light emitting part, as taught by Iki13, in order to provide a variety of options for users to select from. 
However, McKenzie teaches a towel that has no seams (see McKenzie, paragraph [0039], Fig. 4A). It would have been obvious to one of ordinary skill in the art to provide Andrews as modified, with the teaching of a towel with no seams, as taught by McKenzie, as McKenzie teaches that the no seam towels are known in the art which therefore makes the application of providing Iki as modified an edge of the towel of Iki as modified without a seam member at least obvious to try in order to assess how providing an edge of the towel body without a seam member eases the manufacturing of the towel which can result in lower economic costs to produce the towel and higher profit margins when selling the towel. Further, the Examiner notes that providing the towel body of Iki as modified without a seam member (Iki, paragraph [0003] at least) which does not rely on an edge of the towel not having a seam. The Examiner further notes that “an edge of the towel body” is broad and can be applied to any arbitrary position of the towel body, and so long as there is any area of the towel which does not have a seam member, Iki as modified would suffice the requirement of the claim. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iki in view of McKenzie, as applied to claim 1, further in view of Khan (US 2013/0198956 – previously cited).

Regarding claim 10, Iki as modified teaches the endothermic towel of claim 1. Iki as modified does not teach the towel body is dyed with a fluorescent dye. However, while Khan does not explicitly teach a fluorescent dye on a towel, it does teach a blanket that can include any number of illuminating features that will allow it to glow-in-the-dark at nighttime (see Khan, paragraph [0023]), and these illuminating features are not bound to any standards, and can easily include fluorescent dye, which is well-known in the art. The Examiner takes official notice that it is well known in the art to apply fluorescent dye to cloths in order to make them easier to see. Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to dye the towel body of Iki as modified with a fluorescent dye as it is well known in the art to create a glow in the dark fabric by dying the fabric with fluorescent dye.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Iki in view of McKenzie, as applied to claim 1, further in view of Yamamoto (JP 2004115964A – previously cited).

Regarding claim 11, Iki as modified teaches the endothermic towel of claim 1, but does not teach that the towel body includes at least one of xylitol, erythritol, or a combination thereof for the endothermic function. However, Yamamoto teaches a towel body which is a fabric that contains xylitol for the purposes of providing a cooling feeling to the user (see Yamamoto, Abstract). It would be obvious to one of ordinary skill in the art, prior to the effective filing date, to dye the towel body of Iki as modified with the xylitol of Yamaoto, in order to provide a refreshing feeling to the user when using the towel (see Yamamoto, Abstract).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Iki (JP2004049857A – previously cited) in view of and McKenzie (US 2005/0241093 – previously cited).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
wherein the through-holes include a first line of through-holes having a first through-hole and a second through hole and a second line of through-holes having a first through-hole and a second through-hole, and wherein the first through-hole of the first line of through-holes is offset from that of the second line of through-holes, and the second through-hole of the first line of through-holes is 2Appl. No.: 14/694,554 Reply to Office action of August 28, 2020 offset from that of the second line of through-holes in the longitudinal direction.
Iki as modified teaches a towel with a plurality of through-holes, but lacks the specifics regarding how the orientation of the through-holes are offset from each in a longitudinal direction. Therefore, the combination would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of claim 4. 

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.
Applicant’s arguments begin by addressing the 35 USC 103 rejections made in the previous office action. Applicant first asserts that Iki does not teach a towel with an endothermic function, and that the Examiner’s interpretation is unreasonable because Iki does not teach any use of xylitol. The Examiner has considered the argument but respectfully disagrees, as the specification should not be read into the claims, and since the claim does not define what constitutes an endothermic function, Iki is reasonably read on the limitation. 
Applicant further argues the through-hole limitations of claim 1 and argues that the obvious to try rationale is improper as the Examiner does not provide a recognized need and a finding that there had been a finite number of solutions to the recognized need. The Examiner has considered the argument but respectfully disagrees, as Iki as modified teaches the use of through-holes in an analogous towel body and therefore the orientation of how many through-already taught by Iki. 
Per Applicant’s arguments to amended claim 4, see the rejection above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/            Examiner, Art Unit 3763                                                                                                                                                                                            
/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763